Citation Nr: 0016113	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than May 13, 
1998, for the grant of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to service connection for a 
bipolar disorder.  The veteran moved to Florida, and 
jurisdiction over his case was transferred to the St. 
Petersburg, Florida RO.  

Subsequently, the St. Petersburg RO granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation thereto with an effective date of May 13, 1998.  
The veteran disagreed with both the rating and the effective 
date.  Although the veteran's attorney directed a copy of the 
substantive appeal directly to the Board, it is not clear 
from the record whether the RO has similarly received the 
veteran's substantive appeal.  As the issues have not yet 
been certified to the Board, they will be remanded for 
further development.

Finally, a hearing was held before the undersigned Member of 
the Board sitting in St. Petersburg, Florida, in June 1997, 
who was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  In October 1997, the 
Board remanded the issue of service connection for a bipolar 
disorder to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim to the extent 
necessary.

2.  Service medical records are negative for a bipolar 
disorder.

3.  The post-service medical evidence does not relate the 
veteran's bipolar disorder with any event or occurrence on 
active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and his currently-diagnosed bipolar 
disorder.

5.  To the extent the veteran claimed symptoms of a bipolar 
disorder prior to his entrance into active duty service, 
there is no competent evidence to establish that pre-existing 
psychiatric symptomatology increased in severity during the 
veteran's period of active military service.  Further there 
is no clinical evidence that a bipolar disorder clearly 
existed prior to service.

6.  Post service medical evidence relates that the veteran's 
bipolar disorder was not started in or permanently made worse 
by any in-service event or occurrence.


CONCLUSION OF LAW

The claim for entitlement to service connection for a bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2000).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.306 (1999).  However, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
That is, a veteran seeking service connection by aggravation 
is not entitled to a presumption of aggravation in service, 
where there was temporary worsening of symptoms but the 
condition itself did not worsen.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Nonetheless, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
psychiatric complaints, symptomatology, or findings of a 
bipolar disorder.  Examination reports dated in August 1968, 
July 1971, September 1972, July 1973, August 1974, September 
1976, August 1977, July 1978, July 1980, September 1981, July 
1983, July 1985, and August 1987 all demonstrate a normal 
psychiatric evaluation.

Post service medical records are negative for complaints or 
treatment for a bipolar disorder for many years after 
service.  In June 1993, the veteran was hospitalized in 
Florida for depression and suicidal ideation.  He related 
that he had recently been hospitalized in New York and was 
scheduled to enter into the alcohol rehabilitation program 
but decided to move to Florida.  He reported a history of 
depression since 1986 due to family difficulties and had 
attempted suicide on two occasions.  He had previously been 
hospitalized in February 1992 for depression, alcohol abuse, 
and suicide ideation, and again in June 1992 for the same 
thing.  He was discharged several months later with diagnoses 
of bipolar disorder and alcohol dependence.  There was no 
correlation made at the time of diagnosis between bipolar 
disorder and military service.  In fact, the veteran 
attributed his psychiatric problems to family and financial 
problems.  

In August 1993, the veteran was hospitalized for complaints 
of extreme depression and suicidal ideation, memory problems, 
and mood swings.  During neuropsychological testing, a 
history of depressive episodes throughout his life was noted, 
with the recent episodes reportedly triggered by a family 
separation and financial problems.  A 30-year history of 
alcohol use was also reported.  Additional clinical records 
show on-going treatment for bipolar disorder, including 
several hospitalizations.  In February 1994, the veteran 
filed his claim.

In an April 1994 examination for Social Security disability 
purposes, the veteran reported emotional problems since his 
teen years and had been diagnosed with bipolar affective 
disorder.  He related that his first breakdown was at age 17 
after a failed relationship with a girlfriend, he was 
divorced after 23 years of marriage, and had been remarried 
for several years; however, he made no mention of active 
duty.  After a physical examination, the diagnosis was 
bipolar affective disorder with a passive dependent 
personality.  The examiner concluded that the veteran was 
unable to work due to rapid mood swings and was permanently 
and totally disabled.

At a personal hearing in August 1995, the veteran testified 
that he grew up in a sheltered town and had his first 
problems with a nervous disorder when he was growing up after 
his parents objected to the relationship with his girlfriend.  
He then went to college and expanded his world, joined the 
military, served in the Philippines and Vietnam, and was 
angry when he left Vietnam in 1966.  He related that he 
started having nightmares in Vietnam, which had continued.  
He later joined the Reserves, eventually founded his own 
investment company, and managed his anger through his work 
and the Reserves.  He indicated that he started having a bad 
depression in 1981 due to problems with his daughter, which 
the veteran related to Vietnam.  By the late 1980s, he 
reflected that he was divorced, was out of the Reserves, had 
remarried but lost his business, and went into a very bad 
depression with anger.  He admitted that he was not diagnosed 
with bipolar disorder until 1993 and felt it was related to 
his service in Vietnam.  Upon further questioning, he 
acknowledged that he did not have any treatment in service 
for any emotional or psychiatric problems but was actually 
having problems and never told anyone.  

Additional outpatient treatment records and hospitalization 
reports reveal that the veteran received on-going treatment 
for a variety of psychiatric disorders, including major 
depression, recurrent in partial remission, bipolar disorder, 
alcohol dependence, and PTSD (for which he is already 
service-connected).  Significantly, none of the medical 
examiners have attributed the veteran's bipolar disorder to 
his active service.  Moreover, in an August 1998 evaluation 
and examination, a private psychiatrist reported that the 
veteran's bipolar disorder did not have a direct link to 
military service.  

In a June 1997 hearing before the Board, the veteran 
testified that he had no psychiatric problems before service 
except for one occasion in high school due to a conflict with 
his family over a girlfriend.  He was examined one time by 
his family physician and was told to relax.  He admitted that 
he was not diagnosed with a psychiatric disorder until 1993 
but now understood that his symptoms first started in Vietnam 
with nightmares and hallucinations.  He related some of his 
experiences in Vietnam and felt angry.  He observed that the 
nightmares had continued and that he was a heavy drinker.  He 
entered into the Reserves in 1970 and felt that helped him 
deal with his anger.  In 1977, he started his own business 
but had psychiatric problems in the early 1980s due to a 
problem with one of his children.  By the late 1980s, he was 
out of the Reserves.  He first sought professional help in 
1993 after having financial and employment problems and 
acknowledged that none of the doctors told him that it was 
related to his service in Vietnam.  He admitted that he did 
not have money to take care of physical or psychiatric 
problems, which was the driving force of his service-
connected claim.  The veteran's former wife subsequently 
submitted a written statement that the veteran experienced 
anger, mood swings, outbursts, and violence during their 
marriage.

In October 1997, the Board remanded the claim for additional 
development and in September 1999 the veteran underwent a VA 
psychiatric examination.  At that time, he reported that he 
first became depressed in 1987 at the time of his first 
divorce and since that time had been treated for depression 
and anxiety.  He claimed nightmares since 1966, which 
reappeared in the late 1980s.  He admitted to binge drinking, 
and anxiety about Vietnam nearly every night.  After a mental 
status examination, the diagnoses included PTSD, bipolar 
disorder, and alcohol abuse.  The examiner concluded that the 
veteran's symptoms warranted a diagnosis of bipolar disorder 
and observed that it would be difficult to ascertain when the 
disorder began.  He noted that bipolar illness began in the 
late teens and early 20s and would progress to a more severe 
form later in life.  The examiner related that the veteran 
indicated that he was active during military service and his 
insight and judgment were not impaired, which suggested that 
the bipolar disorder likely had its onset after active duty, 
and more likely began during his service in the Reserves.

Based on the above evidence, and to the extent that the 
veteran claims entitlement to service connection for a 
bipolar disorder on a direct basis, the Board finds that the 
claim must be denied as not well grounded.  First, there is 
no indication that he was diagnosed with a bipolar disorder 
in service.  This is supported by the absence of complaints 
or treatment for a bipolar disorder while on active duty.  In 
addition, the veteran testified that he was not treatment 
during military service for emotional or psychiatric 
problems.  Moreover, multiple service medical examination 
reports (while on active duty and in the Reserves) show a 
normal psychiatric evaluation.  Accordingly, the Board 
concludes that there was no evidence of a bipolar disorder in 
service.

Moreover, post service medical evidence fails to establish a 
medical nexus between military service and the veteran's 
bipolar disorder.  Specifically, at the time he sought 
treatment in 1993, there was no indication of a connection 
between his symptomatology and active duty.  In addition, 
there is no indication of psychiatric treatment from the time 
of service separation until the veteran sought treatment in 
the early 1990s.  Further, at the time of treatment, the 
etiology of the veteran's psychiatric disorder focused 
primarily on his family, financial, and work situations and 
no contemporaneous mention was made of a connection between 
his bipolar disorder and military service.  

This finding is consistent with more recent treatment records 
wherein none of the treating physicians or therapists have 
attributed the veteran's bipolar disorder to military 
service.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate her psychiatric disorder with an event 
or incurrence while in service, will not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  For all these reasons, the veteran's claim 
for entitlement to service connection for a bipolar disorder 
on a direct basis is not well-grounded as he has not 
submitted any competent evidence to demonstrate a medical 
nexus.

To the extent the veteran has suggested that a pre-service 
"breakdown" was aggravated by military service, the Board 
finds that this claim must also be denied.  Significantly, 
the most recent VA examiner specifically opined that the 
veteran's bipolar disorder did not begin until after service 
separation.  The standard under § 3.306 requires primarily a 
showing of an increase in a disability.  Only where there is 
an increase in disability, will aggravation be conceded 
unless there is a specific finding that the increase was due 
to the natural progression of the disease.  Most important 
for this analysis is the VA examiner's finding that there was 
no evidence of a bipolar disorder shown during service.  
Accordingly, as no disorder was evident during service, there 
is no basis for a claim of aggravation.  Thus, it is 
reasonable to conclude that there was no in-service 
aggravation of a disorder that had not yet manifested.  

This opinion is supported by the veteran's own testimony that 
he had one episode in high school and was treated by his 
private family physician.  Further, as noted above, at the 
time of initial psychiatric treatment in 1993, there was no 
mention made of a connection between his symptomatology and 
military service.  Finally, there is no medical evidence 
supporting a conclusion that the veteran's psychiatric 
disorder was aggravated by active duty service.  Therefore, 
the Board can only conclude that there was no permanent 
increase in a bipolar disorder due to service.  Because there 
was no increase in the pre-service symptomatology, 
aggravation may not be conceded.

In conclusion, the Board has considered the veteran's 
multiple written statements and sworn testimony that his 
bipolar disorder is related to military service.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no medical nexus 
between military service and his bipolar disorder.  The 
veteran lacks the medical expertise to offer an opinion as to 
the existence of current medical pathology, as well as to 
medical causation of any current disabilities.  Id.  The 
Board has similarly considered the statement of the veteran's 
former wife but finds that the statements, many years after 
service, do not provide a basis for relating any psychiatric 
disorder to service, nor are they competent to make that 
medical connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Moreover, the Board finds that the veteran himself does not 
have the medical expertise to clinically establish that his 
pre-service symptomatology was aggravated by service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Given the opinion 
by the most recent VA examiner to the contrary, which 
directly addressed the issue claimed on appeal, and the 
absence of any medical evidence in support, the Board is 
compelled to deny the veteran's claim.  Further, the Board 
has considered the multiple articles submitted by the veteran 
but finds that they are not sufficient to well ground the 
claim.  Specifically, it is not possible to obtain probative 
information since the none of the articles provide a medical 
assessment of the particulars of the veteran's clinical 
picture.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a bipolar disorder is 
denied on the basis that the claim is not well grounded.


REMAND

As to the remaining issues, the Board notes that service 
connection was granted for PTSD and a 50 percent rating was 
assigned by rating decision dated in October 1999.  The 
veteran indicated his disagreement and a statement of the 
case was issued.  However, it is not clear from the claims 
file whether the veteran filed a substantive appeal with the 
RO.  38 C.F.R. § 20.300 (1999).  The veteran's attorney has 
represented that a VA Form 9 and additional argument was 
directed to the RO in January 2000 on the issues (a copy of 
which was received directly by the Board in February 2000) 
but there is no indication that the RO has yet received or 
reviewed the additional argument nor have the issues been 
certified to the Board.  As such, the claims will be remanded 
to the RO to allow for such final adjudication.

Finally, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be informed that 
the appeal will be returned to the Board 
only if it is perfected by the filing of 
a timely substantive appeal.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 
(1997); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  

2.  Assuming that the appeal is 
perfected, the RO should adjudicate the 
claims of entitlement to a rating in 
excess of 50 percent for PTSD and of an 
earlier effective date for the grant of 
entitlement to service connection for 
PTSD, as appropriate.  If the proper 
actions have been taken to perfect an 
appeal, the claims should be certified to 
the Board, as necessary.  It is also 
noted that if withdrawal of any issue on 
appeal is desired, that too can be done 
in writing with the RO.

3.  Consideration should also be given to 
whether there is any basis for a 
"staged" rating for PTSD at any 
pertinent time, to include whether a 
current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

Thereafter, to the extent the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran unless he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



